Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered August 25, 2004, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant, waiving his right to appeal, pleaded guilty to criminal possession of a weapon in the third degree and was sentenced in accordance with the plea agreement to a prison term of three years, followed by three years of postrelease supervision. Defense counsel seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, ac*537cordingly, affirmed and application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.